Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Election
Applicant’s election without traverse of Group II, claims 7-20 in the reply filed on March 23, 2022 is acknowledged.  Claims 1-6 are withdrawn from consideration as directed to a non-elected invention.

          Specification
The Substitute Specification filed November 26, 2020 has been entered and will serve as the specification in this application.

    Claim Interpretation
Independent claim 7 is directed to a method for manufacturing “metal” nanoparticles.  Claim 17 (which ultimately depends from claim 7) states that “the metal nanoparticles have a nanoneedle shape having Fe3O4.”  Further, example 9 of the specification appears to indicate that formation of these iron oxide nanoparticles should be considered within the scope of the inventive method.  For this reason, the term “metal” in the instant claims will be interpreted as encompassing not only metal elements, but also alloys and compounds containing a metal element.


Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
            (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 7-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for certain methods within the scope of the instant claims, does not reasonably provide enablement for all such methods.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Specifically, in the specification as filed, page 7, lines 12-15 states “the bonding functional group needs to have a hydrogen element at the end of the chemical bond. This hydrogen element is bonded to an element such as nitrogen (N), oxygen (O), or fluorine (F), which has a higher electronegativity than a hydrogen atom, and needs to have the ability to hydrogen bond.”  Therefore, the specification only enables embodiments in which the “element for hydrogen bonding” is one which has a higher electronegativity than hydrogen.
Claims 11-14 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) In claim 11, line 6, it is unclear what is meant by the term “synthetic solution”.  This does not appear to be a standard term in the chemical arts, the specification does not define this term, and the examiner has been unable to find any definition of this term.
b) The word “type” in claim 18, line 3 and “types” in claim 19, lines 3 and 4 and claim 20, line 2 renders these claims indefinite.  It is unclear what particular features or characteristics one would use to categorize metal elements, precursors, or metals (as claimed) as being different types of those components.
c) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

Claim 17 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Independent claim 7 requires “a second metal element having a higher standard reduction potential than a central metal.”  Claim 16 depends from claim 7 and states “the central metal is copper”. Then, claim 17 depends from claim 16 and states “the second metal element is iron (Fe).”  However, iron does not have a higher standard reduction potential than copper.  Thus claim 17 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

		  	   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-16 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-20 of copending Application No. 17/269,529 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those of the reference application are directed to a method that includes preparing an amorphous nanostructure (identical in structure in both sets of claims), mixing that nanostructure with a metal precursor of an element having a higher standard reduction potential than a central metal in the nanostructure, and forming metal nanoparticles on the surface of the nanostructure.
Instant claim 8 is substantially identical to claim 10 of the reference application, and claim 7 of the reference application requires dissociating the nanostructure substantially as in instant claim 9.  Instant claims 10, 11, 12 and 13 are substantially identical to claims 11, 12, 13 and 14, respectively, of the reference application.  Instant claims 15, 18 and 19 are substantially identical to claims 15, 16 and 17, respectively, of the reference application.  With respect to instant claims 14 and 16, thiourea and urea are common functional groups known to bond with hydrogen, and claim 16 recites a list of various noble metals, a distinctive feature of which is that they have a high standard reduction potential.  With respect to instant claim 20, if one were to employ precursors of two different metals (as required in instant claim 19 and claim 17 of the reference application), it is axiomatic that this would result in an alloy of those two metals.
The instant claims and those of the reference application differ in that the reference application requires adsorbing the metal nanoparticles into pores of a support, a concept not recited in the instant claims.  However, the examiner submits that one carrying out a method as defined in the claims of the reference application would in fact carry out a method in accord with the instant claims.  Because of the substantial overlap between the two sets of claims, no patentable distinction is seen to exist between the method defined in the instant claims and that defined in the claims of the ‘269 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

			Additional Prior Art
Various prior art of interest is cited on the attached PTO-892 and SB/08 forms.  The closest prior art to the claimed method appears to be JP 2015-160989 [Note: An English translation of JP ‘989 has been obtained from Espacenet and is attached to this Office Action].  JP ‘989 discloses forming metal nanowires by dissolving a halide of a metal with high reduction potential in a mixture of a polymer and a carboxylate of a metal with lower reduction potential thus forming nanowires of the high reduction potential metal.  The polymer in JP ‘989 is a primary amine.  JP ‘989, whether taken alone or in combination with any of the other art of record, does not disclose or suggest carrying out such a process in which the polymer is an amorphous nanostructure having a structure as defined in Chemical Formula 1 as presently claimed.

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 12, 2022